Citation Nr: 0805905	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran had active service from July 1944 to June 1947.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

Additional private medical evidence was received by the Board 
in May 2007 along with a waiver of RO review of that 
evidence.


FINDINGS OF FACT

1.  The veteran died in October 2003.  The cause of death was 
septic shock with an underlying cause of sepsis secondary to 
pneumonia, nosocomial.  Other significant conditions 
contributing to the veteran's death were cardiovascular 
disease, bleed left occipital and left temporal, and 
hypertension.

2.  During the veteran's lifetime, service connection was in 
effect for schizophrenia.

3.  The preponderance of the evidence is against a finding 
that the veteran's death was proximately due to or the result 
of his service-connected disability, or that his service-
connected disease or disability contributed to death.






CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service, nor 
is it due to service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in February 2004.  
Accordingly, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

The Court has further held that in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, a VCAA 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, No. 03-1668 (U.S. Vet. 
App. July 11, 2006).  While the appellant did not receive 
specific notice in this regard, the Board notes that the 
record overall indicates that she had actual knowledge of the 
information needed to substantiate her claim.  The February 
2004 notice letter tells the appellant that evidence is 
needed to show that the veteran's service-connected 
disability caused or contributed to cause the veteran's 
death.  In this case, the appellant had a meaningful 
opportunity to participate effectively in the processing of 
her claim, and this error was not prejudicial.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the February 2004 letter.  The enclosures issued to the 
appellant included a "What the evidence must show" 
document.  As such, the appellant was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the appellant is not 
prejudiced by the Board's consideration of the pending issue.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decision in keeping 
with Pelegrini.  

Also, the letter asked the appellant to provide any evidence 
in her possession that pertained to the claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The RO has obtained a medical opinion from a VA physician, 
and that opinion has been made a part of the record.  The 
Board finds that this examination, along with the veteran's 
treatment records, provide sufficient findings upon which to 
adjudicate the claim.  There is no duty to provide another 
examination or medical opinion.  Id.  No additional 
unattained evidence has been identified.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
appellant.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. 
§§ 3.303, 3.304, 3.306.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Certain chronic diseases, like cardiovascular-renal disease 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.

In reaching its decision, the Board has considered all of the 
pertinent evidence of record, including the veteran's service 
medical records, private treatment and hospital records, 
medical opinions from a private physician and a VA examiner 
and correspondence from the appellant.   

The appellant contends that the veteran's service-connected 
schizophrenia  contributed to his death.  

VA outpatient treatment records show that the veteran 
received treatment for schizophrenia and for chest pain and 
dyspnea.

Of record is the veteran's death certificate which shows that 
he died in October 2003.  The cause of death was septic shock 
with an underyling cause of sepsis secondary to pneumonia, 
nosocomial.  Other significant conditions contributing to the 
veteran's death were cardiovascular disease, bleed left 
occipital and left temporal, and hypertension.

The appellant submitted the veteran's medical records from 
Phillipine General Hospital dated from September to October 
2003.  The records show final diagnoses of chronic 
obstructive pulmonary disease and cerebrovascular accident.  
 
A July 2004 medical certificate was received from the 
Municipal Health Officer, Department of Health, Philippines.  
It was stated that the veteran consulted the clinic on 
September 2003 and was diagnosed as having hypertensive 
cardiovascular disease with associated signs and symptoms of 
depression, insomnia, loss of appetite and edema.  

A medical opinion was received from a private psychiatrist in 
June 2005.  The psychiatrist was requested by the appellant 
to provide a clinical opinion about the veteran's cause of 
death.  The psychiatrist explained that the veteran was 
suffering from schizophrenia with delusions and 
hallucinations haunting him every day and that along with his 
intake of the drug, phenothiazines, he developed hypertension 
and cardiovascular disease.  It was reported that one day 
while reacting to his delusions, he became dizzy and fell.  
He was admitted to the hospital where he contracted pneumonia 
and died.  

The claims folder was reviewed by a VA physician in September 
2005 to determine whether schizophrenia had contributed to 
the veteran's death.  It was noted that the veteran's death 
certificate indicated that the cause of death was mainly due 
to septic shock after a bout of nosocomial pneumonia and that 
prior to the pneumonia, the veteran apparently suffered from 
a "stroke" which was due to a subarachnoid bleed, thus 
incapacitating him.  This lead to the veteran's confinement 
at the hospital where he subsequently died.  The physician 
addressed the private psychiatrist's claim that hypertension 
was a co-morbid factor and acknowledged that the opinion 
could be considered, if in fact, the veteran's death was 
premature.  The physician stated, however, that the veteran 
died at the ripe age of 80 and attributing the hypertension 
as due to schizophrenia was plain manipulation of statistical 
data.  The physician explained that at the veteran's age, the 
predisposition to hypertension becomes multifactorial, and it 
is simply incomprehensible to solely or mainly attribute to 
the veteran's schizophrenic process.  Furthermore, the 
physician noted that VA medical treatment records show that 
the veteran was being treated solely for hypertension and no 
psychotropic medication had been prescribed for 
schizophrenia.  The veteran's last outpatient treatment 
record dated in March 2003 indicated that he had a GAF score 
of 70-80 and was in remission since 2002.  

The VA physician concluded that the veteran's schizophrenia 
did not contribute materially to his death since it was not 
considered a premature death. The examiner emphasized that 
the veteran was not under any psychotropic medication for 
schizophrenia and the records reveal that he has been in 
remission since 2002.      

The appellant submitted additional private medical treatment 
records in May 2007.  The records consisted of the 
appellant's radiographic and spirometric examinations at 
Philippine General Hospital and did not pertain to the 
veteran. 

After a careful review of the evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  The Board observes that the 
veteran's service medical records make no reference to any of 
the diseases resulting in his death. There is also no 
competent evidence of cardiovascular disease within one year 
from service separation.  

While the Board is cognizant of the June 2005 opinion of the 
private psychiatrist, who stated that the veteran's stressful 
schizophrenia and the drugs caused the development of 
hypertensive cardiovascular disease which eventually caused 
his death, the Board finds it to be outweighed by the VA 
opinion of record.  In this regard, the September 2005 VA 
opinion was a product of a review of the entire record, to 
include the private psychiatrist's June 2005 opinion.  The VA 
examiner concluded that the veteran's service-connected 
schizophrenia did not contribute materially to his death 
since his death was not premature and there was no indication 
that he was on psychiatric medication prior to his death.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  Factors for assessing the probative 
value of a medical opinion include whether the physician had 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Because the weight of the competent evidence is against a 
link between the veteran's death and a service-connected 
disease or disability, the Board concludes that the 
preponderance of the evidence is against the claim. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


